DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 are pending and claims 14-16 have been preliminarily canceled. Claim 9 has been preliminarily amended. Applicant’s election of claims 1-8 was made with traverse in the Response filed on October 4, 2022. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “reaches a percentage at least equal to 980%o”, and the claim also recites “more preferably the 1000%o” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “Palladium in the amount comprised between 4%o and 17%o”, and the claim also recites “between 4%o and 16%o” and “between 5%o and 15%o” which are  narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “within the 24 h lower than 3.5”, and the claim also recites “preferably lower than 3.2” and “even more preferably lower than 3” which are  narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “comprised between 15%o and 37%o”, and the claim also recites “optionally between 15%o and 35%o” which is a narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “Palladium comprised between 9%o and 11%o”, and the claim also recites “more preferably in the amount substantially equal to 10%o” which is a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “Platinum comprised between 4%o and 6%o”, and the claim also recites “more preferably in the amount substantially equal to 10%o” which is a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “crystalline”, and the claim also recites “optionally 100% crystalline” which is a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaboldi (US 2015/0345001). 
In regard to claim 1, Arnaboldi et al. (‘001) discloses alloys for the manufacture of jewels or clock components with a minimum concentration of 75 weight percent gold, between 5 and 21 weight percent copper, 0 to 21 weight percent silver, 0.5 to 4 weight percent iron, 0.1 to 2 weight percent vanadium and 0.5 to 2 weight percent palladium (abstract and claims 1-4). The Examiner notes that the amounts of gold, coper, silver, and palladium disclosed by Arnaboldi et al. (‘001) in terms of weight percent overlaps the amounts of the instant invention (written in terms of parts per 1000 of weight), thereby establishing prima facie evidence of obviousness. MPEP 2144.05 I. With respect to the recitation “wherein the so composed Gold alloy shows, under the condition referred to in the ISO DIS 8654:2017 standard, a color compatible with the standard of color of the 5N alloys” in claim 1, the Examiner notes that since Arnaboldi et al. (‘001) discloses a substantially similar composition, this property would be expected. MPEP 2112.01 I. Arnaboldi et al. (‘001) appears to disclose wherein the color would be compatible with alloys of 5N ISO 8654 at [0049].
In regard to claim 2, Arnaboldi et al. (‘001) discloses alloys for the manufacture of jewels or clock components with 0.5 to 2 weight percent palladium (abstract and claims 1-4). The Examiner notes that the amount palladium disclosed by Arnaboldi et al. (‘001) in terms of weight percent overlaps the amounts of the instant invention (written in terms of parts per 1000 of weight), thereby establishing prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 3, Arnaboldi et al. (‘001) discloses alloys for the manufacture of jewels or clock components with 0 to 21 weight percent silver (abstract and claims 1-4). The Examiner notes that the amount silver disclosed by Arnaboldi et al. (‘001) in terms of weight percent overlaps the amounts of the instant invention (written in terms of parts per 1000 of weight), thereby establishing prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 4, Arnaboldi et al. (‘001) discloses alloys for the manufacture of jewels or clock components with a minimum concentration of 75 weight percent gold, between 5 and 21 weight percent copper, 0 to 21 weight percent silver, 0.5 to 4 weight percent iron, 0.1 to 2 weight percent vanadium and 0.5 to 2 weight percent palladium (abstract and claims 1-4). The Examiner notes that the amounts of gold, coper, silver, and palladium disclosed by Arnaboldi et al. (‘001) in terms of weight percent overlaps the amounts of the instant invention (written in terms of parts per 1000 of weight), thereby establishing prima facie evidence of obviousness. MPEP 2144.05 I.
In regard to claim 6, Arnaboldi et al. (‘001) discloses alloys for the manufacture of jewels or clock components with a minimum concentration of 75 weight percent gold, between 5 and 21 weight percent copper, 0 to 21 weight percent silver, 0.5 to 4 weight percent iron, 0.1 to 2 weight percent vanadium and 0.5 to 2 weight percent palladium (abstract and claims 1-4). The Examiner notes that the amounts of gold, coper, silver, and palladium disclosed by Arnaboldi et al. (‘001) in terms of weight percent overlaps the amounts of the instant invention (written in terms of parts per 1000 of weight), thereby establishing prima facie evidence of obviousness. MPEP 2144.05 I.
With respect to the recitation “wherein the color variation ΔE (L*, a*, b*) within the 24h in said environment containing Thioacetamide according to the ISO DIS 8654-2017 standard is lower than 3.8” in claim 6, Arnaboldi et al. (‘001) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
In regard to claim 7, Arnaboldi et al. (‘001) does not disclose or require the presence of oxides and/or carbides. Therefore, Arnaboldi et al. (‘001) would read on the claim. 
In regard to claim 8, Arnaboldi et al. (‘001) discloses wherein the system would be a gold-silver-copper-palladium quaternary system [0053]. 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In regard to claim 5, the prior art to Arnaboldi et al. (‘001) teaches away from the addition of platinum as it indicates that expensive additions are not required [0047]. Therefore, the prior art fails to disclose or adequately suggest a gold alloy with gold comprised between 790%o and 792%o, copper in the amount comprised between 165%o and 167%o silver in the amount comprised between 32%o and 40%o, platinum between 4%o and 6%o and characterized in that it is free from iron and/or palladium. 
+
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759